 W. MICHIGAN DOCK & MARKET CORP.-239West Michigan Dock andMarketCorporation, Em-ployer-PetitionerandLongshoremen'sAssociation, -AFL-CIO. Case 7-RM-1054October 5, 1976DECISION ON REVIEWBY CHAIRMAN MURPHY ANDMEMBERSPENELLOAND WALTHEROn April 30, 1976, the Regional Director for Re-gion 7 issued a Decision and-Direction of Election inthe above-entitled proceeding in which he includedin the unit of the Employer's employees certain "ex-tra men," as regular part-time employees, if they metthe eligibility formula 'of having worked "a minimumof 15 days or 120 hours in either of the two 3-monthperiods immediately preceding the date of issuance"of his decision.' Thereafter, in accordance with Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, theUnion filed a timely request for review of the Re-gional Director's decision contending,inter alia,thathiseligibility formula departed, from establishedBoard precedent in that it failed to take into accounteither the seasonal nature of the Employer's opera-tions or the atypical nature of the 1975 season due toa lengthy strike which deprived the extra men of theirusual work opportunities.On May, 24, 1976, the National Labor RelationsBoard by telegraphic order granted the request forreview and stayed the election pending- decision onreview. The Employer thereafter filed a brief on re-view. The Union also filed a brief-on review, includ-ing a motion to strike the Employer's brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase, including the'briefs of the,parties, with respectto theissuesunder' review, and makes the followingfindings:The Employer, a wholly'owned subsidiary of SanProducts Corporation, is a Michigan corporation en-The unit is described as follows-All full-time and regular part-time longshoring senior crane operators.Junior crane operators,engineers,refrigeration systemmen,seniormaintenance mechanic, junior maintenance mechanic,hilift and forkliftoperators, automobile handlers and general dock and warehouselaborers employed-by the Employer at its facility located in Muskegon,Michigan,but excluding all office employees,office maintenance em-ployees,casual employees,guards and supervisors as defined in theActgaged -in warehousing and stevedoring. operations atits facilities located on the-shores of Muskegon Lake.In providing these services-the Employer employs 17full-time employees. During periods of high demandfor its services,-i.e., the shipping season from Aprilthrough early December and certain fruitseasonswhich occur within the period from July-through De-cember, the Employer utilizes additional employees,referred to as "extra men," for loading and unload-ing the ships, among other duties .2Based on the record evidence, the Regional Direc-tor found that the "extra men" shared a sufficientcommunity of interest with the Employer's full-timeemployees to be included in the unit.' He also foundthat there was some recurrence of employmentamong the extra men and that some had worked asubstantial amount of hours while others workedonly a minimal number during annual periods since1970 for which evidence of employment history wassubmitted 4 The Regional Director acknowledgedthat, in applying the formula-he devised, none of theextramen who worked during the year 1975 wouldqualify for eligibility, as he had found that-of the 34extramen used that year the maximum number ofhours worked by any of them was 36 hours. He notedthat 1975 was not representative of the Employer'soperation due to "a lengthy strike at its facility" 5which affected employment opportunities. However,he concluded that under his formula, extra men whohad worked in calendar year 1976 and/or futureyears may become eligible for inclusion -in the unit.The Union contends, in' essence, that the ' formulaprovided by the Regional Director unfairly disen-franchises extra men and fails to take into accountthe abnormal employment situation occasioned by2The record evidence discloses that the Employer's full-time employeeshave been represented by the Union herein since about 1937 The mostrecent collective-bargaining agreement was effective from January1, 1973,through January 1, 1975, and for, successive years,thereafter absent timelynotice by either party.The Regional Director found that"there is someindication that the parties may have intended extra-men to be covered bythe terms of this contract,although it was unclear to what extent,if at all,they received benefits under,the contract or who, from among the extra's[sic],was so covered "3The Employer's contention in its brief that the extra men should not beincluded in the unit is untimely as the Employer did not file a request forreview of the Regional Director's decision and the only issue as to whichreview was granted is the propriety of the eligibility formula devised by theReponal DirectorThe Regional Director found that the Employer seldom utilizes morethan "two gangs"of extra men at a time, each gang consisting of from 6 to12men In the year 1974, dunng which time the Employer employed ap-proximately 122 extra men, the maximum number of hours worked by anyIemployee was 521-1/2 hours,while the minimum hours were I and 2-1/2hours These extra men are called by the Employer if their names appear onthe Employer's list which it prepares annually listing the prospective extramen in chronological order of the date of their application.5Although the Employer disputesthis characterization,'it is unnecessaryto decide the exact nature of the labor dispute-as it is clear that employmentopportunities were adversely affected Note that only four ships docked atEmployer's facility during 1975 and these dockings occurred before thelabor dispute arose226 NLRB No. 40 240DECISIONSOF NATIONALLABOR RELATIONS BOARDthe labor dispute in 1975 and the effect of the contin-ued presence-of a picket thereafter. Further, it pointsout that the requirement for eligibility in 1976, i.e., 15days or 120 hours of employment during either of thetwo quarters immediately preceding the April 30 is-suance date of the Regional Director's decision, fallslargely within the slack season rather than the ApriltoDecember shipping season when extra men areprimarily employed. The Union asserts that it sug-gested a formula which looks back to the employ-ment of extra men during the past several years "inorder to compensate for the seriously distorting fac-tor of the abnormal 1975 season." In its request forreview, the Union proposes a slightly modified for-mula for eligibility which is as follows: Any extraman who has performed 64 hours of work in each of2 years during the period 1970 through 1975. Howev-er, because of the exceptional character of the 1975season an adjustment is required, according to theUnion, and it suggests that, because no men appearto have worked more than 30 or more hours in 1975,30 hours in 1975 be deemed the equivalent of 64hours in another year.The Employer, while recognizing that the Boardhas on occasion developed formulas which take intoconsideration an uncharacteristic seasonal hiring his-tory of an employer,vizDaniel Construction Compa-ny, Inc.,'urges,inter alia,that the Union's suggestedformula does not satisfy the criteria of length, regu-larity, and currency adhered to by the Board, partic-ularly inasmuch as it would allow employees to vote"regardless of their present eligibility." The Employ-er states that, subsequent to the hearing in this mat-ter, the new annual list of available extra men hasbeen compiled in accordance with past practice. Ittherefore urges that no extra employee should be eli-gible to vote whose name does not appear on the newlist for the present year. It contends that the mostliberal "look back" to previous years by the Boardwas inDaniel, supra,,where it went back 1 year be-yond the then current year but still required "some"employment during the exceptional year in that case.The Employer suggests the following formula asbeing consistent with Board precedent:Any extra man whose name appears on the"1976" availability listandwhose name also ap-pears on the "1975" availability list who hasworked a minimum of thirty (30) hours in 1975,as well as those men whose names appear onboth the 1976 and 1975 lists who have hadsomeemployment in 1975 and a total of 120 hours inthe past two years, i.e., 1974, 1975.The Union urges that the Board not consider anynewly compiled annual list allegedly prepared subse-quent to the hearing and further argues that theEmployer's formula which uses the 1976 list wouldbe equally deficient as the Regional Director's for-mula.We agree that, in view of the abnormal situationwhich existed in the 1975 season due to the laborproblems which commenced then and are apparentlycontinuing to some extent to the present, and be-cause of the seasonal nature of the Employer's opera-tions running largely from April to December, a for-mula should be devised which takes such factors intoaccount.' We have attempted to establish such a for-mula.In the circumstances, weighing the evidence of em-ployment history of extra men by the Employer inthe -light of the factors of length, regularity, and cur-rency of employment, as well as the seasonality oftheir employment and the probable impact of the la-bor dispute which commenced in 1975, we. shall es-tablish for this case the following formula:Eligible to vote in the election shall be those ex-tramen who have worked a total of 240 hoursfor the Employer from April 1, 1974, to the eligi-bility payroll period immediately preceding thedate of issuance of this decisionandwho werelisted on either the Employer's 1975 or 1976 ex-tra men listsandhave worked a total of at least30 of those hours since the beginning of 1975.By utilizing a period beginning on April 1, 1974,and extending to the eligibility cutoff date, we areproviding more- than a 2-year period for the attain-ment of the 240 hours of employment. Such a periodcommences with the normal April seasonal period inwhich extra men would be employed. In addition, byusing the more than 2-year period, we are taking intoaccount the abnormally low employment opportuni-tieswhich existed in 1975 for extra men, who wouldpossibly be disenfranchised if only a 1-year periodwere considered. Furthermore, a period of more than2 years' duration will enable those extra men whohave had sufficient employment in those past yearsto achieve eligibility assuming they meet the otherrequirements of the above formula. This period givesconsideration to the factor of length of employment.In requiring that eligible extra men must have beenlistedeitheron the Employer's 1975 or 1976 lists andhave worked at least 30 of the 240 hours since thebeginning of 1975, we have provided for the factorsof regularity of employment as well as currency. Inaddition, by requiring that their names have ap-6 133 NLRB 264 (1961)7 SeeC T L TestingLaboratories,Inc,150 NLRB982 (1965). W. MICHIGAN DOCK & MARKET CORP.peared on either list rather than on both lists, weagain have considered the unusual lack of work op-portunities which existed in 1975. Considered overall,we are of the view that the formula provided is equi-table in extending the franchise to those extra menwho share a community of interest with the full-timeemployees.241Accordingly, we hereby remand the case to the Re-gionalDirector for the purpose of conducting anelection pursuant to his Decision and Direction ofElection, as modified herein, except that the payrollperiod for determining eligibility shall be that imme-diately preceding the date of issuance of this Deci-sion.[Excelsiorfootnote omitted from publication.]